Citation Nr: 0116862	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  98-10 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for service-
connected conjunctivitis, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that granted an increased disability 
rating of 10 percent for service-connected conjunctivitis, 
effective in August 1996.  

This matter was previously before the Board in September 
2000, when it was remanded for additional medical records and 
examination of the veteran.  The requested development has 
been completed to the extent necessary, and the Board now 
proceeds with its review of the claim.

A VA Form 9 received at the RO on June 9, 1998, addressed the 
issue of entitlement to a higher rating for a service-
connected right ankle fracture.  On June 15, 1998, the RO 
issued a rating decision that denied entitlement to a 
disability rating in excess of 10 percent for service-
connected right ankle fracture, post operative.  The veteran 
was notified of his decision and of his appellate rights by 
letter dated June 15, 1998.  As he did not appeal this issue, 
it is not properly before the Board.  38 U.S.C.A. § 7105(a) 
(West 1991).  


FINDING OF FACT

The appellant's conjunctivitis is manifested by no diplopia; 
no visual field deficits; no visual sequela; no active 
pathology; no evidence of trachomatous conjunctivitis; and 
corrected visual acuity of 20/20, bilaterally.



CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for service-connected conjunctivitis have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.84a, Diagnostic Code 6018 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

In August 1996, the appellant filed a claim seeking 
entitlement to a compensable disability rating for service-
connected conjunctivitis.  

In July 1997, the appellant was afforded a VA visual 
examination.  He complained of frequent cysts in the eyelids 
and progressive loss of vision.  Visual acuity testing 
revealed corrected vision of 20/20, bilaterally.  There was 
no diplopia and no visual filed deficits.  Physical 
examination revealed the conjunctiva injected with small 
papillae.  The cornea was clear.  The report concluded with 
diagnoses of allergic conjunctivitis and refractive error.

In support of his claim, the appellant submitted various 
post-service medical treatment records, dated May 1993 
through August 1997.  These treatment reports revealed 
complaints of and treatment for cysts on his eyelids.

In October 2000, a second VA visual examination was 
conducted.  The appellant complained of progressive loss of 
vision.  The report also noted his history of several 
chalazion surgeries, but "no further problems since several 
years ago."  Physical examination revealed corrected visual 
acuity of 20/20, bilaterally.  There was no diplopia and no 
visual field deficits.  There was trichiasis of the left 
lower eyelid and bilateral pingueculum, injected 2+ in the 
left eye in the area of the trichiasis.  The cornea was 
clear.  The examiner diagnosed (1) trichiasis left lower 
eyelid, (2) refractive error, (3) pingueculum, and (4) "no 
evidence of trachomatous conjunctivitis, no visual sequela 
and no active pathology."


II.  Legal analysis

VA has a duty to assist in the development of facts relating 
to this claim.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
veteran was notified of the evidence needed to warrant the 
assignment of a higher disability rating for his 
conjunctivitis by means of the discussions in the rating 
decision, statement of the case, supplemental statement of 
the case, and prior Board remand.  VA has met its duty to 
inform the veteran that any additional information or 
evidence is needed.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103). 

The RO has made efforts to obtain the veteran's complete 
treatment records.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The RO wrote to him in September 2000 and 
requested that he identify all VA and non-VA health care 
providers that had treated him for conjunctivitis.  He did 
not respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran was also afforded appropriate VA 
examinations in 1997 and 2000.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(d)).  There is more than sufficient 
evidence of record to decide this claim properly.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2000).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2000), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).

The appellant's service-connected conjunctivitis is currently 
evaluated as 10 percent disabling under the provisions of 38 
C.F.R. § 4.84a, Diagnostic Code 6018, for conjunctivitis, 
other, chronic.  Under Diagnostic Code 6018, conjunctivitis 
which is healed is to be rated on residuals, if there are no 
residuals a noncompensable rating is assigned.  A 10 percent 
evaluation is warranted for active conjunctivitis with 
objective symptoms. 38 C.F.R. § 4.84a, Diagnostic Code 6018 
(2000).

Under 38 C.F.R. § 4.84a, Diagnostic Code 6017 (2000), active, 
chronic, trachomatous conjunctivitis is rated for impairment 
of visual acuity, with a minimum 30 percent rating assigned 
if there is active pathology.  A noncompensable rating is 
assigned when healed, if there are no residuals.

The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75 (2000).

A noncompensable rating is assigned for bilateral visual 
acuity of at least 20/40.  38 C.F.R. § 4.84a, Diagnostic Code 
6079 (2000).  A 10 percent rating requires visual acuity in 
one eye of 20/50 and visual acuity in the other eye of 20/40, 
or bilateral visual acuity of 20/50.  38 C.F.R. § 4.84a, 
Diagnostic Code 6078 (2000).

After careful review of the appellant's contentions and the 
evidence of record, the Board is unable to find that a 
disability evaluation in excess of 10 percent for service-
connected conjunctivitis is merited.  Although the 
appellant's July 1997 VA visual examination noted a diagnosis 
of allergic conjunctivitis, this condition has clearly 
improved.  There are no recent clinical records that 
substantiate the appellant's assertions that he is currently 
suffering from active conjunctivitis or identifiable 
residuals thereof.  The appellant was most recently afforded 
a VA visual examination in October 2000.  The report of this 
examination noted corrected visual acuity of 20/20, 
bilaterally.  The report also noted findings of no diplopia 
and no visual field deficits.  It concluded, in part, with a 
diagnosis stating that "[t]here is no evidence of 
trachomatous conjunctivitis, no visual sequela and no active 
pathology."

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a disability rating in 
excess of 10 percent for service-connected conjunctivitis.  
The appellant's contentions on appeal have been accorded due 
and sympathetic consideration.  However, the evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  38 C.F.R. §§ 3.102, 4.3 (2000).



ORDER

Entitlement to a disability evaluation in excess of 10 
percent for service-connected conjunctivitis is denied.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals


 


